Citation Nr: 0107623	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for trench mouth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon which denied service connection for 
trench mouth.

The Board of Veterans' Appeals (Board) notes that, with 
respect to the veteran's claim for service connection for 
bilateral hearing loss, this claim was originally denied in 
an August 1997 rating decision.  A statement received from 
the veteran in October 1997 may reasonably be construed as a 
notice of disagreement.  While the RO, in the September 1998 
rating decision, denied the veteran's request to reopen his 
claim for service connection for bilateral hearing loss, the 
Board finds that the veteran's original claim for service 
connection for bilateral hearing loss remained pending and 
the Board will review this issue on a de novo basis.


FINDINGS OF FACT

1.  The veteran's bilateral hearing impairment can not be 
disassociated from the acoustic trauma experienced by the 
veteran in service.

2.  The veteran was treated in service for periodontal 
disease.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as the result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  Service connection may not be granted for periodontal 
disease.  38 C.F.R. § 3.381 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

The veteran is seeking service connection for bilateral 
hearing loss.  The Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The veteran's service medical records show that on his 
December 1942 entrance examination his hearing was reported 
to be 20/20 in each ear.  Service clinical records do not 
show that he was treated for hearing loss.  His January 1946 
separation examination report shows hearing on a whispered 
voice test was 15/15 in each ear and there was no report of 
ear abnormality.  His report of separation reflects that he 
was involved in battles and campaigns in Central Europe, 
Ardennes and Rhineland.

At the time of a May 1997 VA ear examination it was reported 
that the veteran had a fair amount of noise exposure during 
service; he was exposed to gunfire and combat conditions, 
including bombing, large and small caliber weaponry.  It was 
reported that his hearing diminished substantially during 
this period.  It was noted that he was a lawyer and had had 
relatively little avocational or vocational noise exposure.

A VA audiologic examination of the veteran was conducted in 
May 1997.  At that time he gave a history of hearing 
difficulties since World War II.  He gave a history of 
unprotected excessive noise. Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45+
75
90
LEFT
15
20
40
80
80

Speech recognition scores on the Maryland CNC test were 80 
percent in the right ear and 78 percent in the left ear.  It 
was indicated that audiometric data showed hearing within 
normal limits through 1000 Hertz with fast sloping severe 
high frequency sensorineural hearing loss and good word 
recognition performance bilaterally that appeared cochlear in 
origin secondary to excessive noise exposure and presbycusis.

In October 1997 copies of private audiograms dated from 1980 
to 1993 were received as were statements from two associates 
and Army reports relating to the level of noise during 
battle.  One of the associates indicted that he began working 
with the veteran in 1956 and at that time suspected that the 
veteran might have a hearing problem and was told by the 
veteran at that time that his hearing problems began in 
service.  A second associate indicated that he became aware 
of the veteran's hearing problems shortly after they began 
working together in 1979.

Another VA audiologic examination of the veteran was 
conducted in December 1997.  He complained of longstanding 
bilateral hearing loss and frequent difficulty understanding 
speech.  He gave a history of extensive exposure to military 
noise and no history of occupational or recreational noise 
exposure.  On audiologic examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
75
90
LEFT
15
30
45
80
80

Speech recognition scores on the Maryland CNC test were 78 
percent in the veteran's right ear and 76 percent in his left 
ear.  The diagnosis was a sharply sloping mild-severe 
sensorineural hearing loss above 500 Hertz, bilaterally, with 
no change noted since May 1997.

In a February 2000 statement, W. H. M., Ph.D., related that, 
after reviewing the veteran's audiometric records from 1978 
to 1997, as well as his history of participation in active 
combat during which he was exposed to extreme levels of 
sound, it was his professional opinion that the veteran's 
documented hearing loss was a direct result of acoustic 
trauma incurred during his service in the military.

T. G. D., Ph.D., in an April 2000 report, indicated that he 
had evaluated the veteran's audiometric records and noise 
exposure history, including a series of audiograms dated from 
1978 to 1997.  He stated that the whispered hearing test 
conducted at the time of the veteran's discharge have no 
validity in terms of detecting or quantifying hearing loss 
and should not be considered as evidence for or against the 
existence of a hearing impairment at the time of discharge.

It was Dr. D.'s opinion that it would have been biologically 
impossible for the veteran to have not suffered extensive 
damage to his inner ears as a result of his exposure to 
weapons noise.  It was observed that the magnitude of the 
noise exposure likely eliminated the sensory cells in the 
basal regions of the cochleas so that further hair cell loss 
with aging would not be possible and that, based upon the 
pattern of hearing loss, Dr. D. concluded that the primary 
cause of the veteran's bilateral hearing loss was noise 
exposure during his years of military service.

In June 2000 a copy of an Army report on noise hazards was 
received as was a May 2000 VA audiological evaluation.

Analysis

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, 
specifically, sensorineural hearing loss, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Board, having carefully reviewed the entire record, notes 
that the record does show that the veteran currently has a 
hearing loss which meets the criteria set out in 38 C.F.R. 
§ 3.385.  The only evidence contemporaneous with the 
veteran's service with respect to the status of his hearing 
is a whispered hearing test showing normal hearing.  However, 
the validity of this test has been called into question.  
While a VA examiner concluded that the veteran's severe high 
frequency sensorineural hearing loss appeared cochlear in 
origin secondary to excessive noise exposure and presbycusis, 
two private opinions conclude that exposure to excessive 
noise during World War II was a cause of the veteran's 
hearing loss and one of them refutes presbycusis as a cause.

While the first medical evidence of hearing loss is dated 
more than three decades after service, the Board has 
determined that there is an approximate balance of positive 
and negative evidence with respect to whether the veteran's 
current bilateral hearing loss was the result of acoustic 
trauma in service.  As the benefit of the doubt must be given 
to the veteran, we conclude that this bilateral hearing loss 
was incurred in service and that service connection should be 
awarded for this disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Parenthetically, even if the appeal were construed 
as an attempt to reopen a final decision, the declarations of 
the specialists  noted earlier in this decision constituted 
new and material evidence thereby requiring a determination 
based on the entire record.  

II.  Trench Mouth

The veteran is also seeking service connection for trench 
mouth.  In the September 1998 rating decision the RO found 
this claim to be not well-grounded.  Since the September 1998 
rating decision, because of changes in the law, specifically 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), claims for VA benefits may no longer 
be denied as not well grounded.  The Veterans Claims 
Assistance Act of 2000 enhances the responsibility of the VA 
in developing claims, such as requiring medical examinations 
and opinions.

The Board finds that adjudication of this claim without 
remand of the issue to the RO may be done without prejudice 
to the veteran.  Not only has development consistent with the 
requirements of the Veterans Claims Assistance Act of 2000 
already been accomplished but the veteran has already had the 
opportunity to present his arguments to the RO and, as will 
be explained below, the claim is one that must be decided not 
on the relevant facts but on the law and regulations 
pertaining to VA compensation benefits.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

A dental examination of the veteran was conducted for the VA 
in February 1948.  A diagnosis of chronic Vincent's infection 
was made and it was indicated that the veteran had received 
repeated treatment in the service.  In an October 1947 it was 
stated that, for treatment purposes, Vincent's stomatitis to 
teeth numbered 14, 16, and 17 was conceded as having been 
incurred in service.

In a September 1997 statement, A.J. C., DDS, reported that 
the veteran's history indicated that his periodontal 
condition started during military service and that he 
subsequently had periodontal surgery.  D. B. G., D.M.D., in 
an October 1997 statement, indicated that he was told by the 
veteran that he developed trench mouth in service for which 
he was treated both in and after service.  It was noted that 
a severe case of trench mouth over an extended period of time 
results in erosion of the gingiva and a loss of normal 
gingival contour.  Both Dr. C. and Dr. G. submitted copies of 
the veteran's dental records.

A June 1998 statement from Dr. G. and S.G., R.D.H., addressed 
the effects of Vincent's disease and included copies of pages 
from a medical treatise.  1971 and 1975 dental X-rays were 
received from L. J. J., DDS, in August 1998 as were a copy of 
a letter dated in September 1973 and dental records.

A VA dental and oral examination of the veteran was conducted 
in July 1998.  The assessment was missing teeth, bone loss 
and caries.  Following this examination, the examiner 
indicated that an answer to the question about whether 
Vincent's stomatitis was the cause of the veteran's current 
problems could not be provided.  It was observed that 
Vincent's infection was an acute infection which was usually 
self-limiting.  It was noted that the veteran's current 
periodontal status could very well be a progression of 
chronic periodontal disease over one-half century.  It was 
indicated that reconstruction of dentition and periodontal 
surgeries starting in the 1950's further complicated 
determining the etiology of the current problems.

A May 2000 listing of the status of the veteran's dentition 
and an additional dental record were received in July 2000.

Analysis

The veteran was apparently treated for periodontal problems 
in service, variously referred to trench mouth and Vincent's 
stomatitis.  38 C.F.R. § 3.381(a) provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  (During the 
course of the veteran's appeal, in 1999, this provision was 
recodified from 38 C.F.R. § 4.149 to 38 C.F.R. § 3.381 but no 
substantive change in this provision was made).

The veteran, shortly after his discharge from service, was 
service-connected for Vincent's stomatitis solely for the 
purpose of determining entitlement to outpatient dental 
treatment.  However, periodontal disease is not a disabling 
condition for which compensation may be paid.  Accordingly, 
although the veteran was treated for trench mouth or 
Vincent's stomatitis in service, service connection may not 
be granted for purposes of VA compensation as periodontal 
disease is not considered a disability.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.381.  As there is a lack of legal 
merit, remanding the veteran's claim pursuant to the Veterans 
Claims Assistance Act of 2000 would be pointless.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  To this extent the appeal is allowed.

Entitlement to service connection for trench mouth is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

